Title: From George Washington to Brigadier General Anthony Wayne, 20 July 1780
From: Washington, George
To: Wayne, Anthony


					
						Dear Sir
						Head Quarters Colo. Deys [N.J.] 20th July 1780
					
					You will proceed with the 1st and 2d Pennsylvania Brigades and Colo. Moylans Regt of Dragoons upon the execution of the Business planned in yours of yesterday. I do not at present think of any necessary alterations in plan submitted to me, except that of detaching a few Horse this Afternoon to patrol all night, and see that the Enemy do not, in the course of the Night, throw over any troops to form an ambuscade. They need not go so low down, or in such numbers, as to create any alarm. They may inquire as they go, for Deserters, after whom they may say they are in pursuit. The enemy have so many emissaries among us that scarce a move or an order passes unnoticed. You are so well acquainted with the critical situation of the Ground, that it is needless in me to recommend the extreme of caution. I most heartily wish you success being with real Esteem Dear Sir Yr most obt Servt
					
						Go: Washington
					
				